—Per Curiam.
Respondent moves to terminate his stayed suspension from practice imposed by our prior decision (238 AD2d 668). He submits proof of his compliance with the conditions of the stay and petitioner, the Committee on Professional Standards, confirms his compliance.
The motion is granted and respondent’s stayed suspension is terminated.
Mikoll, J. P., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that respondent’s motion is granted and respondent’s stayed suspension is terminated.